Citation Nr: 9906202	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  97-33 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether an unappealed rating decision of August 5, 1982, 
which denied entitlement to service connection for retinitis 
pigmentosa, involved clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Puchnick, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to February 
1976, and from January 1981 to June 1982.

This case is currently before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which determined that a prior, 
unappealed rating decision of August 5, 1982, denying the 
veteran's claim of entitlement to service connection for 
retinitis pigmentosa, was not clearly and unmistakably 
erroneous.  The veteran filed a timely appeal of that 
determination.


FINDING OF FACT

The unappealed rating decision of August 5, 1982, which 
denied service connection for retinitis pigmentosa, was 
adequately supported by the evidence then of record.


CONCLUSION OF LAW

The unappealed rating decision of August 5, 1982, which 
denied service connection for retinitis pigmentosa, was not 
clearly and unmistakably erroneous.  38 U.S.C. §§ 310, 311, 
353 (U.S. Government Printing Office 1976); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (1982); 38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. § 3.105(a) (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

By a rating decision dated in August 1982, the RO in Des 
Moines, Iowa, denied the veteran's claim of entitlement to 
service connection for retinitis pigmentosa.  The veteran was 
notified of that decision and of his appellate rights in a 
letter dated in August 1982.  An appeal was not initiated.  

In an April 1991 rating decision, the RO held that new and 
material evidence had not been submitted to reopen the 
veteran's claim of entitlement to service connection for 
retinitis pigmentosa.  Although the veteran filed a notice of 
disagreement (NOD) to said determination in May 1991, and a 
statement of the case (SOC) was issued in that same month, a 
review of the claims file reveals that a timely substantive 
appeal of the April 1991 rating decision is not of record.  

In connection with his current appeal, the veteran contends 
that the RO's rating decision of August 5, 1982, involved 
clear and unmistakable error by not granting entitlement to 
service connection for retinitis pigmentosa, because the RO 
failed to consider in-service aggravation of the veteran's 
retinitis pigmentosa, which resulted in his discharge from 
active duty.  

In analyzing whether a rating decision is fatally flawed, it 
is important to keep in mind the meaning of clear and 
unmistakable error (CUE).  The applicable regulation provides 
that previous determinations which were final and binding 
will be accepted as correct in the absence of clear and 
unmistakable error.  Where evidence establishes such error, 
the prior decision will be reversed or amended.  38 C.F.R. 
§ 3.105(a).  

To establish a valid claim of CUE, the "appellant must show 
that '[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator[,] or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  The claimant, in short, must assert more than a 
disagreement as to how the facts were weighed or 
evaluated.'"  Luallen v. Brown, 8 Vet. App. 92, 94 (1995), 
quoting Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en 
banc).  Furthermore, in order for a claim of CUE to be 
reasonably raised, "the [appellant] must provide some degree 
of specificity as to what the alleged error is, and, unless 
it is the kind of error that, if true, would be CUE on its 
face, 'persuasive reasons must be given as to why the result 
would have been manifestly different but for the alleged 
error.'"  Eddy v. Brown, 9 Vet. App. 52, 57 (1996), quoting 
Fugo v. Brown, 6 Vet. App. 40, 44 (1993) (emphasis in 
original); see also Luallen, supra (same). 

The United States Court of Appeals for Veterans Claims 
(formerly known as the United States Court of Veterans 
Appeals) (Court) has propounded a three-pronged test to 
determine whether CUE is present in a prior determination:  
(1) Either the correct facts, as they were known at the time, 
were not before the adjudicator (that is, more than a simple 
disagreement as to how the facts were later evaluated), or 
the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made"; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet.App. 242, 
245 (1994), quoting Russell v. Principi, 3 Vet.App. 310, 313-
14 (1992) (en banc).  

The Court has also stated that CUE is a very specific and 
rare kind of "error."  It is the kind of error of fact or law 
that, when called to the attention of later reviewers, 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
ipso facto, clear and unmistakable.  Fugo v. Brown, 6 
Vet.App. 40, 43-4 (1993), citing Russell v. Principi, 3 
Vet.App. at 313 (1992) (en banc) (emphasis in the original).  

Therefore, in order to determine whether the August 5, 1982, 
rating decision involved CUE, the Board must review the 
evidence which was of record at the time of the August 1982 
rating decision.  A determination of clear and unmistakable 
error must be based on the record and the law that existed at 
the time of the prior unappealed decision.  See Eddy, supra 
(citing Russell, 3 Vet. App. at 314; and Luallen, 8 Vet. App. 
at 95).

Evidence of record at the time of the August 1982 rating 
decision included the veteran's VA Form 21-526, Veteran's 
Application for Compensation or Pension, received in June 
1982, in which the veteran stated that he was treated for 
sight loss (retinitis pigmentosa) in March 1981, at the 
Wright-Patterson Air Force Base, Dayton, Ohio.

Also of record in August 1982 was a packet of service medical 
records received in July 1982.  (A second packet of service 
medical records which was received from the National 
Personnel Records Center (NPRC) in October 1988 was not of 
record in August 1982).  The initial packet of service 
medical records included a clinical record dated in May 1981, 
which noted complaints of poor night vision and peripheral 
vision over a period of several years.  At that time, the 
veteran indicated that he had had no significant progression 
of symptomatology through the years.  His past medical 
history was noted to be negative for major illnesses or 
surgery.  Examination of the lens revealed a posterior 
subcapsular cataract, with stellate corneal changes 
bilaterally.  Dilated fundus examination showed typical waxy 
pallor of the optic discs, with narrowing of the retinal 
arterioles and a bone spicular pattern in the mid-peripheral 
retina.  Further evaluation of the veteran's ocular status 
included visual field testing, which showed typical ring 
scotoma consistent with retinitis pigmentosa.  It was noted 
that a prior evaluation at the University of Iowa 
Ophthalmology Department included electrooculogram (EOG) and 
electroretinogram (ERG) studies, which were severely reduced, 
bilaterally, consistent with retinitis pigmentosa.  It was 
also noted that the veteran had a brother with diagnosed 
retinitis pigmentosa, and it was felt that the veteran had a 
picture consistent with autosomal recessive inheritance 
pattern.  The diagnoses included retinitis pigmentosa.  It 
was recommended that the veteran be found unfit for worldwide 
duty on the basis of eye disease.  A possibility was raised 
that the veteran's visual function would decrease in the 
future, but the time course for same was not predictable.  

In a report of his medical history, dated in May 1981, the 
veteran stated that he did not currently have, and had not 
ever had, eye trouble.  

A United States Navy Medical Board Report dated in May 1981 
diagnosed retinitis pigmentosa, approximate date of origin 
unknown, not existing prior to service.  The veteran was 
referred to a physical evaluation board.  

In August 1981, a Navy Physical Evaluation Board diagnosed 
retinitis pigmentosa, existed prior to enlistment, not 
aggravated, not ratable.  The recommended disposition was a 
medical discharge.  The veteran requested a hearing, which 
was held in September 1981.  

An October 1981 clinical record revealed the veteran was 
undergoing formal visual fields, results of which were not 
available at that time.  Retinitis pigmentosa was diagnosed.

During Physical Evaluation Board proceedings in October 1981, 
the veteran testified that he was transferred to Wright-
Patterson Air Force Base in March 1981, and was subsequently 
hospitalized and diagnosed with an eye disorder.  He further 
testified that he was aware of an eye disorder approximately 
1 and 1/2 years previously, when he was driving a truck.  He 
added that he did not experience problems with his vision 
while driving, he had never had problems performing his 
duties because of his vision, and he had never lost his sight 
while on duty so as to result in injury to himself and to 
others.  The veteran testified that he was prescribed glasses 
for driving, did not suffer from impaired day vision, 
currently suffered minimal hampering of his night vision, and 
his peripheral vision was hardly hampered at all.  He 
reported that his duties were confined to office work and 
storerooms, which were normally well lighted.

Following deliberations, the Physical Evaluation Board 
recommended that the veteran be found fit for duty, on the 
basis that his current level of retinitis pigmentosa did not 
impair his ability to perform his assigned duties.  Of 
particular note was the veteran's ignorance of his diagnosed 
eye disorder, which was uncovered upon hospitalization for 
other conditions.

In November 1981, the United States Navy Physical Review 
Council issued substitute findings that the veteran had 
significant visual field changes and severely reduced EOG and 
ERG responses, and the records showed that there was a family 
history of retinitis pigmentosa, which was diagnosed in 
October 1980 prior to his enlistment.  The Council also 
stated that the veteran failed to reveal his retinitis 
pigmentosa at the time of enlistment, and that he had been 
told that he had "tunnel vision" at the time of his 
hospital admission.

By findings dated in January 1982, the Naval Physical 
Disability Review Board unanimously concurred with the 
November 1981 findings of the Physical Review Council that 
the veteran receive a medical discharge due to retinitis 
pigmentosa.

In March 1982, the Office of the Secretary of the Navy 
adopted the January 1982 advisory opinion of the Naval 
Physical Disability Review Board, to include the November 
1981 rationale of the Physical Review Council.  The Secretary 
found the veteran unfit for duty due to retinitis pigmentosa, 
existing prior to service, not aggravated, and not ratable. 

In its August 1982 rating decision, the RO denied entitlement 
to service connection for retinitis pigmentosa, on the basis 
that it was a developmental or constitutional abnormality.  
The RO noted that only partial service medical records were 
available, and that, during the veteran's second period of 
active duty, it had been determined that he had retinitis 
pigmentosa which had existed prior to service, and had not 
been aggravated thereby.

During a January 1998 personal hearing at the RO, the veteran 
testified that in 1980, prior to entry into his second period 
of active service, a Dr. Perkins told the veteran's father 
that the veteran had retinitis pigmentosa, but did not tell 
him (the veteran).  He also testified that he did not 
experience any vision problems prior to reenlistment in 1981, 
and that his visual problem became noticeable during 1981.  
The veteran further testified that he was diagnosed with an 
eye disorder in April 1981, and that his eyes were not 
examined prior to that time.

During a December 1998 videoconference hearing before the 
undersigned acting Board Member, the veteran testified that 
he was an over-the-road truck driver at the time his father 
told him about the 1980 diagnosis of retinitis pigmentosa.  
He testified that he noticed diminished peripheral 
("tunnel") vision 7 to 8 months into his second period of 
active service.  The veteran stated that he wore glasses 
while working as a truck driver due to a cataract, but that 
he did not wear glasses during his second period of active 
service, when he worked as a storekeeper.  He testified that 
retinitis pigmentosa affected his vision, but did not affect 
the performance of his duties during his second period of 
active duty.  He also testified that, subsequent to his 
second period of active service, he stopped driving large 
trucks in 1983, because he personally felt his vision did not 
allow him to drive safely.

The veteran was properly notified of the August 1982 rating 
decision, but did not file a notice of disagreement with that 
decision within one year.  Therefore, the decision became 
final.  It was in August 1996 (over 10 years later) when the 
veteran raised the claim of CUE.  The Court has stated that 
the essence of a claim of CUE is that it is a collateral 
attack on an otherwise final rating decision by a VA regional 
office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  
As such, there is a presumption of validity which attaches to 
that final decision, and when such a decision is collaterally 
attacked, the presumption becomes even stronger.  See Fugo, 6 
Vet. App. at 44.  Therefore, a claimant who seeks to obtain 
retroactive benefits based on CUE has a much heavier burden 
than that placed upon a claimant who attempts to establish 
prospective entitlement to VA benefits.  See Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  The Board finds that 
the veteran has not met this burden.

The veteran contends that clear and unmistakable error exists 
with respect to the August 1982 rating decision because the 
RO did not consider the "presumption of soundness" found at 
38 C.F.R. § 3.304(b).  He avers that he first learned of a 
diagnosis of retinitis pigmentosa while at Wright-Patterson 
Air Force Base in 1981, and the stress involved with awaiting 
orders aggravated the disability.  However, the Court has 
held that even where the premise of an error is accepted (in 
this instance, the alleged non-application of 38 C.F.R. 
§ 3.304 by the RO in August 1982), if it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be, ipso, facto, clear and unmistakable.  
See Fugo, 6 Vet. App. at 44, citing Russell, 3 Vet. App. 313; 
see also Crippen v. Brown, 9 Vet. App. 412, 425 (1996) 
(Kramer, J., concurring) (CUE requires "no more or less" 
than that a relevant law in existence at the time the rating 
decision was rendered was improperly applied or not applied, 
and that "but for" such application or non-application, the 
outcome on a merits-based issue would have been different).

The veteran also claims that he is entitled to service 
connection for retinitis pigmentosa because the RO failed to 
consider VAOPGCPREC 67-90 (O.G.C. Prec. 67-90) (concerning 
hereditary diseases which first manifest themselves during 
service, or preexist service and progress at an abnormally 
high rate during service).  However, the Board would point 
out that the opinion of VA's General Counsel was issued in 
1990, years after the August 1982 rating decision.  

In the same fashion, the veteran has referred to specific 
records in support of his CUE claim.  These include a letter 
from Edward S. Perkins, M.D., of the University of Iowa 
Department of Ophthalmology, dated in March 1981, which 
stated that both the veteran and his younger brother were 
found to have retinitis pigmentosa in October 1980.  However, 
that item of evidence did not show that retinitis pigmentosa 
was aggravated during the veteran's second period of active 
service.  

The veteran also cited service enlistment physical 
examinations dated in December 1980 and January 1981, for the 
proposition that loss of field of vision was not shown until 
the May 1981 clinical record.  However, those documents were 
not of record at the time of the August 1982 decision.

While the veteran has claimed that CUE existed with respect 
to the August 1982 rating decision, because the RO allegedly 
failed to consider whether aggravation of retinitis 
pigmentosa had been demonstrated during his second period of 
active service, the Board notes that the rating decision 
specifically stated that "it was determined that he had 
retinitis pigmentosa which had existed prior to service and 
was not aggravated."  Moreover, the August 1982 rating 
decision was consistent with and supported by the evidence 
then of record, and was made in accordance with the law then 
applicable to a claim of service connection, to include 
presumption of soundness at enlistment and aggravation of a 
preexisting injury or disease.  See 38 U.S.C. §§ 310, 311, 
353 (U.S. Government Printing Office 1976); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (1982).  Accordingly, the Board finds 
that the denial of service connection for retinitis 
pigmentosa, in August 1982, was a reasonable exercise of 
adjudicatory judgment and did not involve clear and 
unmistakable error.  Russell, supra.

Similarly, the Board would also note that, despite the 
veteran's contentions to the contrary, any asserted failure 
on the part of the rating agency to properly evaluate or 
interpret the evidence may not form a basis for a valid claim 
of CUE.  Damrel v. Brown, 6 Vet. App. 242, 245-46 (1994). The 
Board finds that the veteran's CUE claim actually involves 
only disagreement as to how the evidence was weighed and 
evaluated by the RO in August 1982, and, as such, does not 
support a finding that there was any error, much less CUE, in 
the August 1982 rating decision.  Eddy, 9 Vet. App. at 58; 
Luallen, supra.

The Board concludes that the veteran's claim of entitlement 
to service connection for retinitis pigmentosa was properly 
denied in August 1982 based on the evidence of record at that 
time. The veteran has failed to establish a valid claim of 
CUE, and the claim will be denied as lacking in legal merit.  
See Luallen, 9 Vet. App. at 96; Sabonis v. Brown, 6 Vet. App. 
426, 429-30 (1994).




ORDER

An unappealed rating decision of August 5, 1982, which denied 
entitlement to service connection for retinitis pigmentosa, 
not having involved clear and unmistakable error, the appeal 
is denied.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals


 Department of Veterans Affairs

